Upon an indictment charging the appellant with distilling, making, or manufacturing alcoholic, spirituous, malted, or mixed liquors or beverages, etc., also for the possession of a still to be used for that purpose, he was convicted and sentenced to serve an indeterminate term of imprisonment in the penitentiary of 15 to 18 months. From the judgment of conviction he appealed. The defendant offered no evidence upon this trial, and the evidence of the state consisted of the testimony of several witnesses, who testified in substance that they saw this man in the actual participation of the offense complained of in the indictment. No good purpose could be subserved by a repetition of the evidence. Suffice it to say it was ample to sustain the verdict of the jury and to support the judgment of conviction. The several insistences of error here made are so clearly without merit they need not be discussed. It is apparent that the appellant was accorded a fair and impartial trial free from hurtful error. Where this is evident, an affirmance must be ordered as the defendant has no right to demand or expect more. Affirmed.